DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Reason for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The only independent claim 1 is allowable over the closest prior art Khlat et al. (US 20160191014). A complimentary art Nosaka (CN 111684718), although doesn’t qualify as a valid prior art for statutory rejection, is cited because of the closeness of the invention. 
Khlat teaches in Fig. 10, a ladder filter comprising a series arm resonator and a parallel arm resonator where two inductors are connected from two ends of the series arm resonator to one end of the parallel arm resonator and the other end of the parallel arm resonator is grounded. Thus, although the circuit topology and connection are same as invention, Khlat is not explicit about the comparative relationship between a relative band width of the series arm resonator and a relative band width of the parallel arm resonator.
Nosaka of the same assignee teaches in FIG. 16, that the relative frequency band width of the series arm resonator s2 is larger than the relative frequency band width of the parallel arm resonator p1 (par. 9 of page 11 of the machine translation). Nosaka Also teaches ways to increase the relative frequency bandwidth for SAW and BAW filters (pars. 2 and 3 of page 10 of the machine translation).
However, even if Nosaka’s teaching can be implemented in Khlat to increase relative bandwidth of the series or the parallel arm resonators to increase the over all bandwidth of the ladder filter of Khlat. Also even with an obvious motivation of increasing the relative bandwidth of the series resonator as opposed to the parallel resonator because the relative wider bandwidth of the series resonator would increase the overall bandwidth in the high frequency end of the frequency band, however, as discussed above Nosaka doesn’t qualify as a valid prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843